Mates, T.
delivered the opinion of the court.
In 1908 the legislature passed an act, entitled “Ah act to* provide for the establishment of a county agricultural high-school,” etc. This act is chapter 102, p. 92, Laws 1908, and by section 1 it is provided “that it shall be lawful for the county school board of any county in the state to establish one-agricultural high school in the county for the purpose of instructing the white youth of the county, in high school branches,, theoretical and practical agriculture, and in such other branches as the board hereinafter provided for may make a part of its curriculum.” By section 2 of this act it is further provided that the board of supervisors of any county, where an agricultural high school has been established by the county school-board, shall have the power, if necessary, to levy a tax on the taxable property at the time- the annual tax levy is made for the support and maintenance of the said school, etc.
Section 1 of article 14 of the amendments to the Constitution of the United States makes “all persons bom or naturalized in tire United States, and subject to the jurisdiction thereof, citizens of the United States and of the state wherein-they .reside,” and further provides that “no state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States, * * * nor deny to any person within its- jurisdiction the equal protection of the laws.” When the act in question is read in the light of the-fourteenth amendment to the Constitution of the United States, its violation of same is too plain for argument. By section 1 of the act of 1908 provision is made for the establishment of an agricultural high school for the white youth only, and by section 2 of the same act this school is to be sustained by taxa*75tion on all “taxable property” — that is, by taxes raised on the property of both white and black for the use of the white citizen only. We are not to be understood as holding that a statute could be passed which provided that the revenue raised for the support of the school could be raised by taxation only on the property of the white citizen for the white school and not be in violation of this provision of the Constitution of the United States; but we cite the method of taxation to emphasize the inequality of the law.
If the fourteenth amendment of the Constitution of the United States means anything at all, it certainly means that all citizens of the United States shall stand equal before the-law, and that no special privilege or benefits shall be given to one class of citizens to the exclusion of the other as a matter of statutory enactment. This does not meat, that the legislature of the state cannot pass laws the object of which is to prevent a social commingling of the races; nor does it mean that an act of a legislature which in its administrative effect fails to work out an exact proportion of benefit to the two races is in conflict with this amendment to the United States Constitution; but a law is only void when its object or necessary effect is to-abridge the privileges or immunities of a certain class of citizens, or deny them the equal protection of the laws. In the case of Plessy v. Ferguson, 163 U. S. 537, 16 Sup. Ct. 1138, 41 L. Ed. 256, and West Chester & Phila. Ry. Co. v. Miles, 55 Pa. 209, 93 Am. Dec. 744, it was held that a state statute which provided separate railway carriages for the white and colored races was not in violation of the fourteenth amendment of the federal Constitution; and in the case of Berea College v. Kentucky, 211 U. S. 45, 29 Sup. Ct. 33, 53 L. Ed. 81, the supreme court of the United States sustained a .statute of Kentucky which provided for the separation' of the races in the public-schools.
Civil rights do not mean social rights-, and the courts, both state and federal, recognizing, this, and further realizing that no-*76.man-made law can force this condition of affairs, have steadily upheld all laws that merely had for their object this disasso-ciation of the two races as promotive of the peace and welfare •of all the citizens. See citations 175 U. S. 528, 20 Sup. Ct. 197, 44 L. Ed. 262. But, while this is true, no> decision of any federal or state tribunal has yet been called to our attention, nor do we think it will be so long as the fourteenth amendment is in existence, upholding a statute taxing the property of the two races for the benefit of the one.
Counsel for appellant cite the case of Cummings v. Board of Education, 175 U. S. 528, 20 Sup. Ct. 197, 44 L. Ed. 262, as an authority sustaining the validity of the act in question; but this case is not at all in point. In the case.just cited it was ■shown that the board of education charged with the administration of the school laws maintained a primary school for white and colored children, and in addition to this also maintained a high school for the white children, discontinuing the high school for the colored children for the reason that the available funds were needed for primary schools for a much larger number of colored children than attended the high school. In short, the administrative school board was making the best application of the funds on hand in order to- bring about the •greatest service, and the United States supreme court held that in so doing they were not denying the colored children the •equal protection of the law, nor any privilege or immunity guaranteed by the fourteenth amendment. But in the case now before the court the very law itself creates the school for white children only, and imposes taxes on all taxable property for the purpose of raising revenue for the support of this school, and by its very terms excludes the idea that, whatever conditions may exist, any such colored school can be created. Code 1906, § 533, leaves no doubt as to the complainant’s right to file this suit, and we think that the bill states a perfect case.
The chancellor having overruled the demurrer to complain•ant’s bill, the decree is affirmed and cause remanded.